Citation Nr: 1125402	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	 Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for PTSD.

The issue of service connection, on the merits, of the reopened claim for service connection for psychiatric disability including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.

The Board notes that the Veteran has filed an appeal with the initial ratings assigned for her skin disabilities.  Computer records reflect that a statement of the case was issued in May 2011.  The record does not reflect that a substantive appeal has been filed nor have these issues been certified to the Board by the RO.  Accordingly, these issues are not presently before the Board.  


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a March 2005 rating decision denying service connection for PTSD and that decision is final.

2.  Evidence received since the March 2005 rating decision addresses the Veteran's account of rape during service and provides a diagnosis of PTSD.



CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability including PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting reopening of the previously denied claim for service connection for psychiatric disability including PTSD.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In August 2004, the Veteran initiated a claim for service connection for depression, anxiety, and PTSD residual to sexual trauma during service.  In a March 2005 rating decision, the RO denied service connection for PTSD.  A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD with the March 2005 rating decision.  Therefore, that decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2010).

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The last final disallowance of the Veteran's PTSD claim was the March 2005 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order for a claim for service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

As of March 2005, the Veteran's claims file contained the Veteran's claim and her service personnel records.  Efforts to locate the Veteran's service treatment records were unsuccessful, and those records were not in the claims file.

The evidence added to the claims file since March 2005 includes Social Security Administration (SSA) records.  Those records included a clinical psychology assessment performed in November 2004 for purposes of the SSA claim.  That assessment included a more detailed account of the Veteran's medical and psychological history, including the Veteran's report that she was raped during her military service, and her account of her psychological history since that time.  The evaluating psychologist provided diagnostic impressions of recurrent severe major depressive disorder, panic disorder, and PTSD.

Thus, since the prior denial evidence has been received which shows a diagnosis of PTSD and other psychiatric diagnoses that may be related to a claimed in-service stressor.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  The evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received, and the claim for service connection for a psychiatric disability to include PTSD is reopened.  With regard to the service connection claim on its merits, additional evidence should be sought, as discussed in the remand section, below.


ORDER

The claim for service connection for psychiatric disability including PTSD is reopened, and to that extent only the appeal is granted.


REMAND

In the 2004 SSA psychological evaluation, the psychologist noted the Veteran's report of being raped during service, and concluded that the Veteran has PTSD and other psychological disorders.  That evaluation did not directly address the question of whether current PTSD and other mental disorders resulted from the rape during service.  

The Veteran has provided some minimal history and has submitted statements from persons who know her, but the record does not contain sufficient supporting evidence from the time of service.  The RO/AMC should ask the Veteran to provide more details of the alleged incident.  She has failed to comply with prior requests for information, and continued failure to do so could impact the determination as to the credibility of her allegations.  In this regard, there is no written report of such in her personnel records, and she has indicated that she did not tell anyone.  Thus, the claim depends, at least in part, on the assessment of credibility of her contentions when considered with the other evidence of record.  In an August 2004 statement, she indicated the rape occurred on January 17, 1983.  However, she was not in service at that time.  The limited amount of information provided by the Veteran impacts the assessment of her credibility.  She has not provided information as to whether her attacker was an acquaintance, friend, boyfriend, peer, superior officer, or a stranger.  She previously provided the date of the attack as being on her birthday in January 1983, but such date is prior to her entrance on active duty.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated her for a psychiatric disorder.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those contained in the record.  

2.  Ask the Veteran to provide more specific details concerning her rape including where the incident occurred and the circumstances surrounding the incident.  

3.  If credible information concerning her alleged stressor is provided, schedule the Veteran for a VA PTSD examination to determine whether she suffers from PTSD or other psychiatric disorder as a result of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnostic impressions, including a finding as to whether the Veteran has PTSD.  If so, the examiner should indicate the stressor upon which the diagnosis is based.  If not, the examiner should provide an opinion as to whether it is as least as likely as not that any other diagnosed psychiatric disorder (other than a personality disorder) is related to her military service.  A rationale for the opinions should be provided.

4.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


